UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund August 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.6% Rate (%) Date Amount ($) Value ($) California89.5% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,205,320 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,154,800 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 21,437,755 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 10,000,000 11,355,300 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,818,692 California, Economic Recovery Bonds 5.00 7/1/20 10,000,000 12,177,900 California, GO 5.00 8/1/22 5,000,000 5,756,450 California, GO (Various Purpose) 5.50 4/1/19 4,455,000 5,511,370 California, GO (Various Purpose) 5.25 2/1/23 13,000,000 16,242,850 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,881,700 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,268,000 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,315,175 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 28,822,000 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 22,431,825 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,559,438 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,694,410 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 37,437,900 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,739,100 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,519,000 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 20,083,350 California, GO (Various Purpose) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/18 5,055,000 6,013,529 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 8,986,200 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 9,000,000 11,134,980 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 8,952,150 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 13,677,792 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 6/30/23 135,000 181,046 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,879,050 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 887,209 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,019,780 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 6,425,429 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.00 8/15/25 5,855,000 7,032,148 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,196,575 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/32 1,150,000 1,294,819 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 12,525,000 13,741,052 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,107,860 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,912,000 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,018,070 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 13,085,000 13,310,847 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,084,650 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 7,047,675 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 10,000,000 10,932,000 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 5,973,825 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 a 7,991,625 California State Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 11,415,000 12,611,863 California State Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,860,096 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,038,800 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) 5.50 6/1/14 2,575,000 2,708,617 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/23 4,400,000 5,608,636 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,806,481 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,579,450 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 20,056,600 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 11,194,700 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,630,050 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,271,025 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 12,932,930 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 9,277,920 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,583,835 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,277,980 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.00 8/15/22 2,000,000 2,355,820 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,370,334 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 8,000,000 8,245,280 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,298,800 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,742,776 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,036,100 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 b 1,955,550 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,565,000 c 15,858,867 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 8,915,000 8,928,016 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 12,069,756 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,745,942 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 2,003,200 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,505,250 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,814,389 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 24,160,000 20,906,131 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 b 3,201,537 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 b 3,171,279 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 b 3,132,081 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 b 1,773,221 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 d 1,205,201 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 5,000,000 6,072,950 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,574,560 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 18,724,577 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 28,296,500 Los Angeles Department of Water and Power, Water System Revenue 5.00 7/1/43 12,000,000 13,902,720 Los Angeles Department of Water and Power, Water System Revenue 5.00 7/1/43 10,000,000 11,585,600 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 30,830,100 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,438,420 Metropolitan Water District of Southern California, Water Revenue 5.00 7/1/20 4,000,000 5,061,360 Metropolitan Water District of Southern California, Water Revenue 5.00 7/1/21 2,245,000 2,868,212 Metropolitan Water District of Southern California, Water Revenue 5.00 10/1/34 7,390,000 8,847,678 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,555,950 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 b 2,771,777 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 b 3,548,754 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,871,125 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 d 782,037 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 d 521,363 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 30,220,344 Orange County Community Facilities District (Landera Ranch) Special Tax Bonds 5.63 8/15/34 4,000,000 4,042,080 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 3,511,710 Poway Unified School District, School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 b 4,193,084 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 d 11,447,655 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,745,592 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,650,811 Sacramento County, Airport System Senior Revenue 5.00 7/1/40 5,000,000 5,482,800 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 8,485,890 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 8,500,000 9,457,185 Sacramento Municipal Utility District, Electric Revenue 5.00 8/15/28 2,500,000 2,962,325 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 3,685,000 3,765,554 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 7,118,650 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,332,565 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 10,063,570 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 6,000,000 6,635,520 San Diego County Water Authority, Water Revenue 5.00 5/1/31 4,935,000 5,775,529 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 6,045,000 6,962,450 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 7,190,220 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,465,000 1,536,800 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue 5.00 5/1/23 6,775,000 8,176,341 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,698,920 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/28 2,000,000 2,358,240 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/29 2,000,000 2,347,160 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 10,000,000 11,517,500 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 14,893,644 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 b 331,472 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 b 305,680 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,897,494 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/27 5,830,000 6,840,456 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,675,499 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,594,137 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 13,690,430 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 16,150,750 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,785,000 1,785,893 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.13 6/1/46 8,850,000 6,993,624 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 3,213,210 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 9,358,560 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 6,369,145 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 9,173,002 University of California Regents, General Revenue 5.00 5/15/21 15,000,000 18,799,200 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 11,755,600 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 9,831,280 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 b 719,280 U.S. Related9.1% Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,300,000 3,880,140 Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 3,204,568 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,054,860 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 6,000,000 6,017,940 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 2,160,600 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/39 10,000,000 10,419,400 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/22 4,000,000 4,464,160 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 6,323,940 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 5,418,250 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 10,778,100 Puerto Rico Highway and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 130,000 159,766 Puerto Rico Highway and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 2,870,000 3,281,874 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 1,380,000 1,440,927 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, HR (Hospital Auxilio Mutuo Obligated Group Project) 6.00 7/1/33 2,450,000 2,792,878 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 11,537,934 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,352,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 4,500,000 5,317,290 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,500,000 8,419,950 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 10,336,000 Virgin Islands Public Finance Authority, Revenue (Virgin Islands General Obligation/Matching Fund Loan Note) 7.30 10/1/18 2,575,000 3,118,325 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,480,600 Total Long-Term Municipal Investments (cost $1,096,459,539) Short-Term Municipal Coupon Maturity Principal Investments.9% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.15 9/1/12 900,000 e 900,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.19 9/1/12 4,500,000 e 4,500,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.15 9/1/12 2,000,000 e 2,000,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.19 9/1/12 3,900,000 e 3,900,000 Total Short-Term Municipal Investments (cost $11,300,000) Total Investments (cost $1,107,759,539) % Cash and Receivables (Net) .5 % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, this security was valued at $7,991,625 or 0.6% of net assets. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Variable rate demand note - rate shown is the interest rate in effect at August 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2012, net unrealized appreciation on investments was $117,782,456 of which $117,791,714 related to appreciated investment securities and $9,258 related to depreciated investment securities. At August 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,225,541,995 - Other Financial Instruments: Swaps+ - 520,866 - Liabilities ($) Other Financial Instruments: Swaps+ - (568,757 ) - ) + Amount shown represents unrealized appreciation (depreciation) at period end. Unrealized Appreciation Notional Base Index (Depreciation) Amount ($) Counterparty Reference Index Value (%) Termination Date ($) Forward Rate Agreement, Municipal Market Data General 30,000,000 Citibank Obligation, 2022, AAA Index a 2.03 11/27/2012 520,866 Forward Rate Agreement, Municipal Market Data General 20,000,000 Citibank Obligation, 2032, AAA Index a 2.81 11/27/2012 (568,757 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) a The fund will receive a payment from the counterparty if the value of the reference index is greater than the base index value on the termination date. The fund will make a cash payment to the counterparty if the value of the reference index is less than the base index value on the termination date. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 By: /s/ James Windels James Windels Treasurer Date: October 22, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
